Citation Nr: 1449904	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder bursitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for left ventricular hypertrophy.

5.  Entitlement to service connection for sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from July 1982 to March 1988.  The Veteran had additional service in the Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in November 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the November 2012 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and etiology of right shoulder bursitis, hypertension, diabetes mellitus, left ventricular hypertrophy, sinusitis, and allergic rhinitis.  A review of the record shows that the Veteran was scheduled for the directed examination in December 2012, but that he failed to report for the examination.  In a February 2013 letter, the Veteran reported that he did not report for the scheduled examination because he never received notice that an examination was scheduled.  The Veteran reported that he first learned of the scheduled examination in the January 2013 supplemental statement of the case and that at that time, he learned that the examination notification letter had been sent to the wrong address.  He notified VA of his current address and reported that he wanted another opportunity to report for an examination.  A review of the record shows that the Veteran has not been provided another opportunity to report for the requested examinations.  

As the Veteran did not receive proper notification that VA examinations had been scheduled on his behalf and subsequently failed to report for the scheduled examinations, the Board finds that the Veteran should be provided another opportunity to report for the examinations directed in the November 2012 Board remand.  

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

Additionally, any current treatment records should be identified and obtained before a decision is rendered in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of any right shoulder bursitis, hypertension, diabetes mellitus, left ventricular hypertrophy, and sinusitis or allergic rhinitis.  Provide notice of the examinations to his most current address of record.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiners should provide the following opinions:

a.  Based upon the examination results and a review of the record, the examiner should identify the earliest manifestations of right shoulder bursitis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right shoulder bursitis had its onset during active service or is otherwise related to active service, to include periods of active duty for training, or is the result of an injury sustained during inactive duty for training.  

b.  Based upon the examination results and a review of the record, the examiner should identify the earliest manifestations of hypertension and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service, or within one year following separation from service, or is otherwise related to active service, to include periods of active duty for training, or is the result of an injury sustained during inactive duty for training.  

c.  Based upon the examination results and a review of the record, the examiner should identify the earliest manifestations of diabetes mellitus and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified diabetes mellitus had its onset during the Veteran's active service, or within one year of separation from service, or is otherwise related to active service, to include periods of active duty for training, or is the result of an injury sustained during inactive duty for training.

d.  Based upon the examination results and a review of the record, the examiner should identify the earliest manifestations of left ventricular hypertrophy and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left ventricular hypertrophy had its onset during active service, or within one year following separation from service, or is otherwise related to active service, to include periods of active duty for training, or is the result of an injury or myocardial infarction sustained during inactive duty for training.

e.  Based upon the examination results and a review of the record, the examiner should identify the earliest manifestations of sinusitis or allergic rhinitis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified sinusitis or allergic rhinitis had its onset during active service or is otherwise related to active service, to include periods of active duty for training, or is the result of an injury sustained during inactive duty for training.

3.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



